Citation Nr: 0012432	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.

This appeal stems from a May 1995 rating decision of the RO 
that denied entitlement to service connection for porphyria 
cutanea tarda as secondary to Agent Orange exposure.  The 
Board of Veterans' Appeals (Board) notes that the other 
issues appealed from that decision have been resolved by the 
RO.  In December 1998 the Board remanded this case for 
additional development, including having the veteran undergo 
an examination and having the RO obtaining additional medical 
records.  These developments have been completed, and the 
Board finds that this case is now ready for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Porphyria cutanea tarda, which was first diagnosed in 
1988, has been medically linked to the veteran's inservice 
exposure to Agent Orange.


CONCLUSION OF LAW

Service connection for porphyria cutanea tarda is warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  In that 
respect, and as will be discussed infra, the veteran has a 
current diagnosis of porphyria cutanea tarda which has been 
linked by medical evidence to inservice exposure to Agent 
Orange.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The Board is 
also satisfied that all relevant evidence has been properly 
developed, as discussed in the Introduction to this decision, 
and that there is no further duty to assist in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107.

Service medical records are essentially negative.  Service 
personnel records establish that the veteran served in the 
Republic of Vietnam during the Vietnam era.

The veteran was diagnosed with possible porphyria cutanea 
tarda in October 1988, based upon a laboratory report, as 
shown in records obtained from Eliza Coffee Memorial 
Hospital.  VA and private medical records subsequent to that 
occasionally reveal an alternative diagnosis of variegated 
porphyria, such as during a May to June 1989 VA 
hospitalization, and one diagnosis explicitly referring to a 
congenital form of porphyria.  Nonetheless, the subsequent 
recent evidence of record settled upon the clear diagnosis of 
porphyria cutanea tarda.

July to August 1993 private medical records contain a 
notation in that latter month that indicates the veteran's 
porphyria cutanea tarda was probably secondary to Agent 
Orange.

A December 1993 VA outpatient record contains a diagnostic 
impression of exacerbation of porphyria cutanea tarda.  Agent 
Orange is noted twice.  Then it is stated that there was to 
be a discussion with a social worker "for service 
connection."  The medical examiner continued, indicating 
that after service connection was established that the 
veteran would then receive further treatment.  The reverse 
side of that record notes that it was felt the veteran had 
porphyria cutanea tarda since his clinical syndrome entirely 
fit such a diagnosis.  It was noted that the veteran may have 
had Agent Orange exposure, which can cause this disease.

A January 1994 VA social worker's notes indicate that the 
veteran had porphyria cutanea tarda secondary to Agent Orange 
exposure.

The veteran was examined by VA in February 1994.  He stated 
that his skin problems first began in 1987 with blisters and 
sores over his face, arms, and dorsi of his hands.  In the 
past the veteran had reportedly been a moderate drinker, but 
had stopped.  Objective evaluation revealed that the dorsi of 
the hands had multiple erosions, with a clear nonerythematous 
blister on the right.  There were excoriations on the 
veteran's face, and he had hypertrichosis of the temporal and 
cheek area: very characteristic of porphyria cutanea tarda--
which was diagnosed.  The examiner was unable to say whether 
or not exposure to Agent Orange could have precipitated this 
disease.

A Social Security Administration examination report, from 
approximately September 1994 states that the veteran had 
various limitations in his physical abilities due to a 
history of exposure to Agent Orange.  Porphyria cutanea tarda 
was diagnosed.

A November 1994 VA examination again confirmed the documented 
diagnosis of porphyria cutanea tarda.

An April 1995 "eligibility review" obtained from the Social 
Security Administration indicates that the veteran was 
undergoing active treatment for porphyria which may have been 
due to dioxin exposure in the military.

A July 1997 VA outpatient record noted--by history--that the 
veteran had porphyria cutanea tarda and then indicated 
"Agent Orange" parenthetically thereafter.

A November 1997 amended Social Security Administration 
decision contains a finding that alcohol abuse/dependence was 
not a contributing factor material to determination of 
disability.  The decision was favorable to the veteran.

Pursuant to the Board's remand, the veteran was examined by 
the VA in August 1999.  Upon sun exposure in Vietnam, it was 
reported, the veteran reportedly had had blisters, including 
over the hands, arms, head and legs.  No diagnosis had been 
made at that time.  After objective evaluation, the veteran 
was diagnosed with porphyria cutanea tarda, which was noted 
to be controlled by frequent phlebotomies.  The examiner 
indicated that the manifestation of porphyria cutanea tarda 
was variable, and that one cannot differentiate between 
acquired and inherited forms of the disease.  Porphyria 
cutanea tarda can be acquired, precipitated by exposure to 
alcohol or Agent Orange, it was noted.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, porphyria cutanea tarda 
shown after service shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era and 
is shown to have porphyria cutanea tarda shall be presumed to 
have been exposed during that time to an herbicide agent.  
38 C.F.R. § 3.307(a)(6)(iii); 3.309(e).  Such disability is 
presumed to have been incurred in service if shown within one 
year to a compensable degree.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6).

The presumption of service incurrence, however, does not 
prevent a showing direct service incurrence of any 
disability.  38 C.F.R. § 3.303(d).  Compare Combee v. Brown, 
34 F.3d 1039 (Fed.Cir. 1994) (a radiogenic disease not listed 
in the presumptive service provisions precluded service 
connection on a presumptive basis, but did not preclude 
service connection on a direct basis).  Thus, with credible 
medical evidence, a claimant might establish service 
connection for a disability as having been caused by Agent 
Orange exposure after the presumptive period, or even as 
having been incurred in service without evidence of Agent 
Orange exposure.

In McCartt v. West, 12 Vet. App. 164 (1999) a claimant was 
required to have the necessary service in Vietnam and the 
incurrence of one of the enumerated diseases in order to be 
presumed to have been exposed to Agent Orange.  The Board 
notes that in this case, unlike McCartt, once one of those 
diseases has been diagnosed--i.e. porphyria cutanea tarda--
that inservice exposure to Agent Orange is presumed, 
regardless of when the disability was diagnosed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (a veteran who served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish the contrary).

In this case, the veteran was diagnosed with porphyria 
cutanea tarda in 1988.  Since he served in the Republic of 
Vietnam during the Vietnam era, and has this disease, he is 
presumed to have been exposed to the herbicide Agent Orange.  
Since the disability was not shown, however, to a compensable 
degree within one year of service, he cannot avail himself of 
the presumption of service connection.  Nonetheless, medical 
opinions of record in this case repeatedly implicate Agent 
Orange exposure directly as a probable cause of his current 
porphyria cutanea tarda.  Although the VA social worker's 
1994 statement is not considered medical evidence, the other 
records, apparently by physicians and/or other medically 
qualified individuals, indicate that it is at least as likely 
as not that porphyria cutanea tarda results from the 
(presumed) inservice Agent Orange exposure.  Compare Black v. 
Brown, 10 Vet. App. 279 (1997) (where the assertions of the 
claimant's spouse, medically trained as a nurse, did not well 
ground a service-connection claim where she had no special 
knowledge regarding the area of medicine in question and did 
not participate in his treatment); see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Since the veteran is presumed to have been exposed to Agent 
Orange in service, and since he now has medical evidence 
linking his current porphyria cutanea tarda to this inservice 
exposure, he has not only presented a well-grounded claim, 
but is entitled to service connection even without use of the 
presumptive service-connection provisions.  The Board notes 
that there are some medical opinions of record that, only at 
best, place the evidence in equipoise, such as the 1999 VA 
examination report.  While the veteran had a reported past 
history of moderate alcohol use, such substance has not been 
medically linked by clear evidence to his porphyria cutanea 
tarda as a cause precluding Agent Orange exposure as a factor 
in causing the disease.  Although the Social Security 
Administration determination, that alcohol abuse/dependence 
was not a factor in the veteran's disability (including other 
disabilities as well), is not binding upon the Board and is 
not medical evidence itself, the Board does find that such a 
conclusion is supportable based upon the record.  See 
Murincsak v. Derwinski, 2 Vet. App.  363 (1992); Odiorne v. 
Principi, 3 Vet. App. 456 (1992).  The actual medical 
evidence that was obtained from the Social Security 
Administration reveals the veteran has had physical 
limitations essentially due to porphyria cutanea tarda 
resulting from Agent Orange exposure.  There are no contrary 
medical opinions of record to rebut the opinions finding an 
association between porphyria cutanea tarda and the presumed 
inservice Agent Orange exposure.  The Board cannot not 
substitute any unsubstantiated opinion for such medical 
evidence.  See Colvin v. Derwinski; 1 Vet. App. 171 (1991); 
Thurber v. Brown, 5 Vet. App. 119 (1993).

For the foregoing reasons, and with an approximate balance of 
the evidence, service connection for porphyria cutanea tarda 
is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309; Combee; McCartt.



ORDER

Entitlement to service connection for porphyria cutanea tarda 
is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


